Beck, P. J.
1. One ground of the motion for new trial in this ease is based upon alleged newly discovered evidence, 'and this is furnished by the affidavits of three witnesses; but no affidavits as to the intelligence of the witnesses, their associates, their means of knowledge, their character and credibility, were adduced, in-accordance with the provisions requiring this under the statute contained in section 6086 of the Civil Code, and no facts are shown by affidavits or otherwise to take this ease out of the operation of the rule. Nor was the judge, under thg *332affidavits submitted, compelled to find that the proper degree of diligence had been used to procure this evidence before the trial.
No. 2235.
March 16, 1921.
Indictment for rape. Before Judge Worrill. Miller superior court. June 12, 1920.
Alton B. Cowart and George B. Cowart, for plaintiff in error.
R. A. Denny, attorney-general, B. T. Castellow, solicitor-general, Graham, Wright, and R. R. Arnold, contra.
2. The other grounds of the motion are the usual general grounds, that the verdict was contrary to the evidence and without evidence to support it. It does not appear, however, upon examination of the evidence that the verdict was without evidence to support it.

Judgment affirmed.


All the Justices concur, except George, J., absent.